Rose, J.
This is a suit to foreclose a 9,000-dollar mortgage on an improved lot in Omaha. The district court entered a decree of foreclosure for $9,612.42. Defendant took a *224stay of execution, which waived errors, if any, in the proceedings and decree. The mortgaged realty was sold at sheriff’s sale for $10,493.50. The sale was confirmed and defendant appealed from the order of confirmation.
Inadequacy of price is urged as a ground of reversal. Estimates of value as shown by affidavits ranged from $14,500 to $15,000, but the discrepancies between the estimates and the sale price are insufficient to overturn the confirmation, within the meaning of the following rule:
“A judicial sale of real estate will not be set aside on account of mere inadequacy of price, unless such inadequacy is so gross as to make it appear that it was the result of fraud or mistake.” Metropolitan Life Ins. Co. v. Heany, 122 Neb. 747.
Another objection to confirmation is based on the proposition that a material party was not brought into the case. An examination of the record shows that this point, though discussed in the brief and argued at the bar, is not available to defendant. It is therefore disregarded.
Affirmed.